DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3 (amended):  The method as recited in claim 1 wherein an entry in the first database is determined by dividing a binaural acoustic impulse response (BAIR) for the second position by a BAIR for the reference position.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Ghorbal et al. (US Pub. 20180249275) discloses a method for generating a binaural audio signal comprising: receiving an input spatial audio direction comprising at least one second position; determining a deviation of said input spatial audio direction relative to a reference position; selecting a transfer function from the first database; and combining the selected transfer function with an input audio signal to generate an output binaural audio signal.  
However, Ghorbal fails to teach the combination of a method for generating a binaural audio signal comprising: receiving an input spatial audio direction comprising at least one second position; determining a deviation of said input spatial audio direction relative to a reference position; using said deviation to access a first database comprising transfer functions representing the conversion of a binaural room impulse response (BRIR) from a first reference position to the at least one second position; selecting a transfer function from the first database; and combining the selected transfer function with an input audio signal and a BRIR for the reference position to generate an output binaural audio signal.
Regarding independent claim 11, the prior art of record, Ghorbal, discloses a system for generating binaural signals for rendering audio comprising: memory storage comprising: head orientation information; a database having filters comprising transfer functions; a processor configured to combine a selected one of the filters from the database; and audio rendering circuitry configured for rendering the output binaural signal.  
However, Ghorbal fails to teach the combination of a system for generating binaural signals for rendering audio comprising: memory storage comprising: head orientation information; a first database of room impulse responses having at least a room impulse response for a reference position; a second database having filters comprising transfer functions to convert a Binaural Room Impulse Response (BRIR) for a first reference position to a BRIR for a second and different position; a processor configured to combine a selected one of the filters from the second database with a selected one of the impulse responses from the first database to generate a Binaural Room Impulse Response (BRIR) for the second group of virtual speaker locations; and audio rendering circuitry configured for rendering the output binaural signal.  
Regarding independent claim 17, the prior art of record, Ghorbal discloses a method for generating a binaural audio signal for rendering over headphones comprising: receiving an input spatial audio position corresponding to an azimuth and elevation position of the spatial audio position; determining a deviation of said input spatial audio direction relative to a reference position; selecting a transfer function from a database; and combining the selected transfer function with an input audio signal to generate an output binaural audio signal.  
However, Ghorbal fails to teach the combination of a method for generating a binaural audio signal for rendering over headphones comprising: receiving metadata defining an input spatial audio position corresponding to an azimuth and elevation position of the spatial audio position; determining a deviation of said input spatial audio direction relative to a reference position; using said deviation to access a first database of rotation filters comprising transfer functions representing the conversion of a binaural room impulse response (BRIR) from a first reference position to the at least one second position; selecting a transfer function from the first database; and combining the selected transfer function with an input audio signal and a BRIR for the reference position to generate an output binaural audio signal.  The distinct features, as disclosed in independent claims 1, 11 and 17 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654